762 F.2d 1006
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALFRED G. DUPUIS, PLAINTIFF-APPELLANT,v.MARGARET HECKLER; SECRETARY OF HEALTH AND HUMAN SERVICES,DEFENDANT-APPELLEE.
NO. 84-1192
United States Court of Appeals, Sixth Circuit.
4/10/85

ORDER
Before:  JONES and KRUPANSKY, Circuit Judges; BROWN, Senior Circuit Judge.


1
Upon consideration of the petition for rehearing filed herein by the plaintiff-appellant, the Court finds that material new evidence exists and that there was good cause for the plaintiff-appellant's failure to incorporate such evidence into the record in the prior proceedings.  See Wilson v. Secretary, 733 F.2d 1181 (6th Cir. 1984).  Accordingly, the Court concludes that the petition for rehearing shall be GRANTED, and pursuant to 42 U.S.C. Sec. 405(g), the opinion of this court is VACATED and the case is REMANDED to the district court with directions to remand the case to the Secretary for the taking of additional evidence.


2
IT IS THEREFORE ORDERED that the petition for rehearing be and it is hereby GRANTED.